DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

APPLICATION STATUS
Claims 1-14 were pending.
Claims 1, 4-5, 7-8, and 12-14 are now amended.
Claims 1-14 remain pending and have been examined herein.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS

– 35 USC § 112(b) –
Claim 8 was rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.
	Re claim 8, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, hereby withdraws such rejection.

– 35 USC § 103 –
Claims 1-4 and 6-14 were rejected under 35 U.S.C. § 103 as being unpatentable over Strelioff et al., US 2013/0345937 (hereinafter “STRELIOFF”) in view of Magane et al., US 2009/0009306 (hereinafter “MAGANE”).
Claim 5 was rejected under 35 U.S.C. § 103 as being unpatentable over STRELIOFF/MAGANE in view of Official Notice.
	As a general matter and without conceding to the propriety of Applicant’s remarks, the Examiner finds them largely moot in view of the Applicant’s substantial amendments to the claimed invention and the new grounds of rejection set forth herein.  
	Furthermore re claim 1, Applicant argues, 
“Magane is directed to a completely different task than the present Application (as well as Strelioff). In particular, Magane is directed to detecting an obstacle around a vehicle and a distance from the vehicle to that object to warn a driver about a possible risk of collision with the object. On the other hand, Strelioff is directed to controlling a height of an agricultural equipment component by determining an average crop height so that the agricultural equipment component is maintained a predetermined distance from the top level of the crop. A person skilled in the art thus would not have looked to the teachings of Magane to modify Strelioff, especially in a manner that would arrive at the claimed invention since the objective task of the present Application is completely different, e.g., the reliable detection of plant heights and the density of the plants…”.

The Examiner respectfully disagrees.  In particular, the disclosures of both STRELIOFF and MAGANE were referenced by the Applicant in their IDS submitted 08 January 2021.  Thus, even Applicant admits, by virtue of the IDS, that both disclosures are particularly relevant to the claimed invention and that one of ordinary skill in the art may indeed have looked to them or any other submitted prior art reference, amongst others, to render the claimed invention obvious, as has been determined by the Examiner in this application.  Accordingly, Applicant’s arguments are not persuasive.

– Additional Remarks –
	Applicant is reminded that, in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to 1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Strelioff et al., US 2013/0345937 (“STRELIOFF”), in view of Magane et al., US 2009/0009306 (“MAGANE”), in further view of Redden et al., US 2015/0015697 (“REDDEN”).

Re claim 1, STRELIOFF discloses an agricultural detection device ([0024] – variable geometry sprayer arranged on a tractor with ultrasonic sensor modules) comprising: 
a sensor unit comprising a first sensor with a first directivity ([0025] – ultrasonic sensors), the first sensor being configured to emit a first transmission signal and to receive a first reflection signal ([0026] – ultrasonic sensor modules operable to transmit and receive ultrasonic sound waves); 
an evaluation unit ([0027] – controller unit 107); and 
a control unit ([0027] – control circuit 307), 
wherein the first sensor has a second directivity and emits a second sensor signal with the second directivity and receives a second reflection signal, 
wherein the evaluation unit ascertains at least the structure of plants and a height value from the first reflection signal and the second reflection signal ([0093-0094] – ground level structure and top of crop height values).
STRELIOFF fails to explicitly disclose wherein the first directivity is smaller in width than the second directivity and wherein the control unit switches between the first directivity and the second directivity; wherein the evaluation unit ascertains a density of the plants; and wherein the evaluation unit determines a horizontal distance between neighboring plants from the first reflection signal and the second reflection signal.
However MAGANE, in the same or in a similar field of endeavor, teaches wherein a first directivity is smaller in width than a second directivity ([0010-0011] – wide/narrow directivity) and wherein a control unit switches between a first directivity and a second directivity ([0019] – controller changes a directivity of the ultrasonic sensor; [0035] – sensor may comprise multiple ultrasonic sensors).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Moreover REDDEN, in the same or in a similar field of endeavor, teaches an evaluation unit that ascertains a density of the plants ([0127] – plant density); and wherein the evaluation unit determines a horizontal distance between neighboring plants from the first reflection signal and the second reflection signal ([0127] – plant growth density, e.g., number of plants per area inherently disclosing a horizontal distance between neighboring plants; [0043] – distance to the closest plant neighbors).
Further still, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the sensor measurements of REDDEN.  One would have been motivated to do so in order to adjust plant treatments (REDDEN at [0044]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, REDDEN merely teaches that it is well-known to calculate plant density and plant growth density.  Since both STRELIOFF and REDDEN 
	
Re claim 2, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the first sensor is an ultrasonic sensor ([0024] – ultrasonic sensor module 105).

Re claim 3, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the first directivity is a sound beam ([0026] – ultrasonic sound wave).
STRELIOFF fails to explicitly disclose wherein the sound beam has a width between 30 cm and 70 cm at a distance of 1m to the first sensor.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 30-70 cm at 1 m distance) ([0010-0011, 0019] – plurality of operational modes to change directivity and sensing distance).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 4, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the second directivity is a sound beam ([0026] – ultrasonic sound wave).
STRELIOFF fails to explicitly disclose wherein the sound beam has a width between 80 cm and 120 cm at a distance of 1m to the first sensor.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 80-120 cm at 1 m distance) ([0010-0011, 0019] – plurality of operational modes to change directivity and sensing distance).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 5, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the first sensor is an ultrasonic sensor ([0024] – ultrasonic sensor module 105).
STRELIOFF fails to explicitly disclose wherein the second sensor is a radar sensor with a detection field as the second directivity, and wherein the detection field has a width between 80 cm and 2 m at a distance of 1 m to the radar sensor.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 80-120 cm at 1 m distance) ([0010-0011, 0019] – plurality of operational modes to change directivity and sensing distance).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Moreover REDDEN, in the same or in a similar field of endeavor, teaches a multi-sensor agricultural detection system ([0050] – detection mechanism may include multiple sensors) comprising ultrasonic and radar sensors ([0054] – detection mechanism may include, e.g., ultrasound, radar, or other types of signals).
Further still, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular sensor structure of REDDEN.  One would have been motivated to do so in order to adjust plant treatments (REDDEN at [0044]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, REDDEN merely teaches that it is well-known to to employ a multi-sensor system using ultrasound and radar technology.  Since both STRELIOFF and REDDEN disclose similar agricultural sensor systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 6, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the first sensor is an ultrasonic transducer ([0026] – ultrasonic transducer 301).
STRELIOFF fails to explicitly disclose wherein the first sensor has variable directivity.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 80-120 cm at 1 m distance) 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 7, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 7 is rejected in the same or substantially the same manner as claim 1.  


Re claim 8, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein the second transmission signal is emitted via the second sensor ([0025] – two ultrasonic sensors), wherein the first transmission signal and the second transmission signal are emitted simultaneously ([0032] – transmit cycle).

Re claim 9, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 7, as shown above.
STRELIOFF fails to explicitly disclose wherein the first transmission signals and the second transmission signals are emitted in alternation.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity wherein a first transmission signal and a second transmission signal are emitted in alternation ([0138-0140] – switch signal characteristics at regular or irregular intervals).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such 

Re claim 10, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein the first transmission signals are generated by a first ultrasonic transducer ([0026] – transducer 301).

Re claim 11, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein the second transmission signals are generated by a second ultrasonic transducer or by a radar sensor ([0026] – transducer 301).

Re claim 12, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein, in the first and second reflection signals, a rising slope is ascertained via a slope threshold ([0102-0106] – virtual ground; [Fig. 11]).
Re claim 13, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 12, as shown above.
STRELIOFF further discloses wherein, in the first and second reflection signals, a height value is ascertained via a height threshold ([0076-0082] – virtual crop height value; [Fig. 8]).

Re claim 14, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 13, as shown above.
STRELIOFF further discloses wherein the height value is ascertained after exceeding the slope threshold and the height threshold ([0076-0082] – top of crop value distance; [Fig. 8]).
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
WO 2019169434 A1, Hamilton – agricultural radar system for determining conditions of the environment including crop measurements.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Mon-Fri 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 

/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)